Citation Nr: 0606473	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-27 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), bronchial asthma, status post 
excision of granuloma, left lower lobe, including as due to 
herbicide exposure.

2.  Entitlement to service connection for heart disease 
secondary to service-connected diabetes mellitus associated 
with herbicide exposure.

3.  Entitlement to service connection for depression 
secondary to service-connected diabetes mellitus associated 
with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from June 2002, September 2002, and August 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that denied the 
benefits sought on appeal.  

The Board observes that the newly submitted VA treatment 
records reveal that E.L.M. related the veteran's 
hyperlipidemia to his service-connected diabetes.  The Board 
refers this undeveloped matter to the RO for appropriate 
action.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND


The Board notes that new medical evidence received by the 
Board in August 2004 contains information pertaining to the 
appellate issues.  The appellant was contacted by the Board 
and specifically asked whether he wished to waive initial 
review of this material by the regional office.  The veteran 
declined to do so in a response dated January 9, 2006.  
Accordingly, the Board must remand the matters on appeals to 
the RO for consideration of the newly submitted medical 
evidence and the issuance of an appropriate supplemental 
statement of the case.  38 C.F.R. §§ 19.9, 20.1304(c) (2005).  

Accordingly, the case is REMANDED for the following actions:

After consideration of any evidence 
submitted since the last SOC and any 
additional notification and/or development 
deemed necessary, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



 
 
 
 

